—Judgment unanimously affirmed. Memorandum: County Court properly admitted the hearsay statements of the shooting victim under the excited utterance exception to the hearsay rule (see, People v Cotto, 92 NY2d 68, 78-79; People v Brown, 70 NY2d 513, 519-520). We reject defendant’s contention that the court erred in admitting an allegedly excessive number of photographs of the victim’s wounds and the crime scene (see, People v Brown, 254 AD2d 781, 782, lv denied 92 NY2d 1029). The verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495), and the sentence is not unduly harsh or severe. (Appeal from Judgment of Niagara County Court, Broderick, J. — Attempted Murder, 2nd Degree.) Present — Green, J. P., Hayes, Scudder, Burns and Lawton, JJ.